Citation Nr: 0030569	
Decision Date: 11/22/00    Archive Date: 12/01/00

DOCKET NO.  94-26 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1. Entitlement to service connection for defective vision.

2. Entitlement to service connection for a sleep disorder.

3. Entitlement to service connection for a fungal infection 
of the groin.

4. Entitlement to an initial, compensable evaluation for a 
scar of the right posterior calf.

5. Entitlement to an initial, compensable evaluation for 
bilateral hearing loss.

6. Entitlement to restoration of a 10 percent disability 
evaluation for service-connected status post right wrist 
fracture, reduced to noncompensable.




REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from January 1978 to 
January 1981 and from January to May 1991.  This matter comes 
to the Board of Veterans' Appeals (Board) from November 1991 
and subsequent rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

In September 1997, the veteran failed to attend a hearing 
scheduled before a member of the Board.  In an October 1997 
statement, he said he failed to report for the scheduled 
hearing because he had not received the letter of 
notification regarding the hearing due to a change of 
address, and requested that a new hearing date be scheduled 
before a member of the Board.  The Board interpreted this 
request as a motion for a new hearing before a member of the 
Board and granted the motion in October 1997.  In December 
1997, the Board remanded the veteran's case to the RO to 
schedule a hearing for the veteran before a member of the 
Board.  In a June 1998 notice, the RO advised the veteran 
that a hearing before a Board member would be scheduled for 
August 1998.  He failed to report for the August 1998 
hearing.  In September 1998, the Board remanded the veteran's 
claims to the RO for issuance of a supplemental statement of 
the case.

Finally, in a May 1992 written statement and at his personal 
hearing at the RO the same month, the veteran raised a claim 
of entitlement to service connection for dental trauma.  The 
matter does not appear to have been considered by the RO and 
is referred back for appropriate consideration.

The matters of entitlement to service connection for a sleep 
disorder and defective vision will be addressed in the remand 
section below.


FINDINGS OF FACT

1. No competent evidence has been submitted to demonstrate 
that the veteran has a fungal infection of the groin.

2. The service-connected residuals of the right posterior 
calf scar are productive of asymptomatic scarring without 
evidence of muscle injury or functional impairment as a 
result of the wound; the calf scar was dark and macular, 
but not raised or depressed and was nontender to 
palpation.

3. A VA audiological examination in December 1998 showed pure 
tone thresholds in four frequencies from 1,000 to 4,000 
Hertz that averaged 35 decibels with a speech recognition 
ability of 100 percent in the veteran's service-connected 
left ear and 32 decibels with a speech recognition ability 
of 100 percent in his service-connected right ear 
corresponding to Level I hearing in the left and right 
ears.

4. A November 1991 RO decision granted a 10 percent 
evaluation for status post right wrist fracture, effective 
May 1991.

5. It is not shown by a preponderance of the evidence that 
the veteran's right wrist disorder improved, it is 
reasonably probable that his disability more nearly 
approximates the criteria for a rating of 10 percent.


CONCLUSIONS OF LAW

1. A fungal infection of the groin was not incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991) 
amended by the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§ 3.303 (2000).

2. The criteria for an initial compensable evaluation for 
residuals of a status post right posterior calf laceration 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.118, Diagnostic Code 7805 (2000).

3. The criteria for an initial compensable evaluation for 
bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. §§ 4.85, 4.87, Diagnostic 
Codes 6100-6110 (effective prior to June 10, 1999); 38 
C.F.R. §§  4.85-4.87, Diagnostic Code 6100 (effective June 
10, 1999).

4. The criteria for restoration of a 10 percent evaluation 
for status post right wrist fracture have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.2, 4.7, 
4.10, 4.71a, Diagnostic Code 5215 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection and Increased Ratings

The veteran is seeking service connection for a fungal 
infection of the groin and increased ratings for bilateral 
hearing loss and a right calf scar.  The Board notes that, on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, that applied to all pending 
claims for VA benefits and provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA.  See Veterans Claims 
Assistance Act of 2000.  In the instant case, in regard to 
the issues being considered on the merits, the Board finds 
that the RO's actions were consistent with the requirements 
of the statute.  All relevant evidence identified by the 
veteran was obtained and considered.  In addition, the 
veteran was afforded VA examinations to assist in rating his 
service-connected disabilities and to obtain an opinion on 
the relationship, if any, of the claimed groin disability to 
service.  With regard to the adequacy of the rating 
examinations, the Board notes that the examinations provide 
sufficient information regarding the veteran's medical 
history, clinical findings and diagnoses from which the Board 
can reach a fair determination.  

Furthermore, the Board notes that, in December 1997 and 
September 1998, it remanded the veteran's claims to the RO 
for further development, including compliance with his 
request to testify at a Board hearing.  As noted above, 
although notified of the hearing dates, he failed to appear 
at Board hearings scheduled in September 1997 and August 
1998.  The additional evidence submitted in support of his 
claims, including VA and private medical records dated 
through September 1999, has been associated with the claims 
file.  The Board concludes that all reasonable efforts were 
made by VA to obtain evidence necessary to substantiate the 
veteran's claims and the Board will proceed to consider the 
claims of entitlement to service connection for a fungal 
infection of the groin and increased ratings for a right calf 
scar and bilateral hearing loss on the merits.  

A. Factual Background

Service medical records for the veteran's first period of 
service, from January 1978 to January 1981, are entirely 
negative for reference to a fungus infection of the groin.  
When examined for enlistment into service in January 1978, a 
genitourinary abnormality was not reported.  A separation 
examination report is not of record.  

VA hospitalized the veteran in October 1981 for treatment of 
a nasal deformity secondary to trauma and he underwent a 
rhinoplasty.  A fungus infection of the groin was not noted 
on the hospital summary.   

According to service medical records for the veteran's second 
period of service, on an April 1991 report of medical 
history, completed when he was examined for redeployment 
"from ODS", the veteran checked no to having skin disease.  
On the accompanying examination on the same day, no skin 
disorder was reported and a moderate high frequency hearing 
loss was noted.  On another record, an April 1991 Southwest 
Asia Demobilization/ Redeployment Medical Evaluation Form, 
the veteran reported having a broken hand and an infection 
while in the Southwest Asia region.  The examiner noted that 
the veteran fractured his right hand and had an infected cyst 
of his scalp.  A fungal infection in the groin was neither 
indicated nor  reported.

An October 1991 VA orthopedic examination report reflects the 
veteran's history of wounding his right calf in service.  It 
became infected and healed by secondary intention.  On 
examination, a laceration that measured two and one quarter 
inches on the posterior aspect of the veteran's right calf, 
approximately one-quarter of an inch wide, was noted.  It was 
dark and macular in appearance, not raised or depressed and 
was nontender to palpation.  The examiner said it will likely 
change to a more normal whitish color over time.  There were 
no complaints or reference to a fungal infection of the 
groin.

In November 1991, the RO granted service connection for 
status post right posterior calf laceration residual scar and 
awarded a noncompensable disability evaluation.

A December 1991 VA examination report reveals evaluation of 
the veteran's skin.  He had flaking on the sole of his left 
foot, but his groin area was specifically reported to be 
clear.  The veteran reported right hand pain in the 
metacarpal area on flexing his fingers.  There was no ear, 
nose and throat (ENT) pathology.  The VA examiner found "no 
groin fungal infection at present" and noted that the 
veteran failed to report for an ENT clinic examination.  A 
bilateral sensorineural hearing loss was diagnosed.

January 1992 VA audiogram findings, in pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
25
55
LEFT
5
5
5
       
45
65

Speech recognition was 96 percent in the veteran's right and 
left ears.  According to the audiogram report, the veteran 
complained of decreased hearing since service that was 
exacerbated during Operation Desert Storm.  A bilateral 
sensorineural hearing loss was diagnosed.

According to a Report of Contact (VA Form 119) dated in 
January 1992, the veteran requested that the RO reschedule an 
ENT examination that he missed earlier in the month.  

In February 1992, the RO granted service connection for a 
bilateral hearing loss and assigned a noncompensable 
disability evaluation.    

In a February 1992 written statement, accepted as a notice of 
disagreement, the veteran indicated that he was treated by a 
medic for a fungal infection of the groin in service.  In his 
substantive appeal, received in March 1992, the veteran said 
heat activated his groin infection. 

At his May 1992 personal hearing at the RO, the veteran 
testified that his right calf scar caused intermittent pain 
and limping.  As to his decreased hearing, he said a friend 
asked him to talk more quietly.  In the summer of 1991, he 
received medication for his groin infection.

A June 1992 VA outpatient record shows that the veteran was 
seen in the orthopedic clinic regarding his right calf.  He 
gave a history of injuring the posterior calf when he fell on 
barbed wired in 1991.  It healed itself, but the veteran 
complained of limping when he walked more than one half mile.  
Examination revealed that the veteran had a well-healed scar 
on the mid posterior calf.  There was no sensory defect.  
Heel rise was 5/5 and toe rise was 3/5.  The clinical 
impression was no objective weakness and psychiatric 
overtones were manifest.  Tenderness or pain was not 
reported.  

In an August 1992 written statement regarding his claimed 
disabilities, including the service-connected calf scar, the 
veteran repeated his complaints of leg pain. 

Records dated from April 1996 to March 1998, from Metro-North 
Railroad, the veteran's employer, indicate that, in June 
1997, the veteran's ears were normal and he reported exposure 
to noise in service and to noisy equipment.  Audiogram 
findings, in pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
50
60
LEFT
10
5
10
       
55
70

March 1998 Metro-North Railroad records indicate that the 
veteran reported a slight hearing loss.  He was found fit for 
work.  The June 1997 and March 1998 examination reports 
contain a notation from the veteran indicating that he had no 
skin trouble or rash.  On both clinical reports his skin was 
reported to be negative .  Examination of his 
genitalia/hernia was also reported to be negative.

The veteran underwent VA audiologic examination in December 
1998.  He gave a history of noise exposure during the Persian 
Gulf War and denied tinnitus, otalgia, dizziness and 
otorrhea.  The veteran reported that he was advised of his 
eligibility for amplification but felt he was too young to 
use a hearing aid.  Audiogram findings, in pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
50
60
LEFT
15
10
10
       
55
65

Pure tone thresholds in the four frequencies from 1,000 to 
4,000 Hertz averaged 32 decibels in the veteran's left ear 
and 35 decibels in his right ear.  Speech recognition on the 
Maryland CNC word list was 100 percent in the veteran's right 
and left ears. The diagnosis was bilateral sensorineural 
hearing loss.   

B. Analysis

1. Service Connection

According to 38 U.S.C.A. §§ 1110 and 1131, a veteran is 
entitled to disability compensation for disability resulting 
from personal injury or disease incurred in or aggravated by 
service.  "A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993). 

The veteran has contended that service connection should be 
granted for a fungal infection of the groin.  The record 
demonstrates that a fungus infection was not found in service 
or on separation from service including when he was examined 
in April 1991, prior to discharge.  Moreover, on VA 
examinations and private examinations after the veteran's 
separation from service, there was no showing that the 
veteran had a fungus infection of the groin.  In fact, in 
December 1991, a VA examiner specifically found that no groin 
infection was present and private examinations in June 1997 
and March 1998 were likewise negative for any fungal 
infection.  See Degmetich v. Brown, 104 F.3d 1328, 1331-33 
(Fed. Cir. 1997) (Claimant must have disability at time of 
application for benefits and not merely findings in service).  
See also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(Congress specifically limits entitlement to service 
connection for disease or injury to cases where such 
incidents have resulted in disability).  Furthermore, the 
veteran has submitted no evidence to show that he currently 
has a fungal infection of the groin.  In short, no medical 
opinion or other medical evidence showing that the veteran 
currently has fungus infection of the groin has been 
presented.  See Rabideau v. Derwinski, 2 Vet. App. 141,143 
(1992).

Accordingly, as it has not been shown that the veteran has a 
fungal infection in the groin, related to active service, 
service connection for a fungus infection in the groin must 
be denied.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. 
§ 3.303.

The veteran is certainly capable of providing evidence of 
symptomatology, but a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Robinette v. Brown, 8 
Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
See also Harvey v. Brown, 6 Vet. App. 390, 393-94 (1994).  
Here, the veteran has not submitted any medical opinion or 
other medical evidence that supports his claim.  The evidence 
now of record fails to show that the veteran currently has a 
fungal infection of the groin that is related to service or 
any incident thereof.  While recognizing that the veteran is 
competent to complain of a skin rash, we note that the record 
contains reports of examinations, both VA and from private 
sources, that were negative for objective medical evidence to 
support his assertions.  As such, the Board finds that the 
preponderance of the evidence is against his claim that he 
now has a fungal infection of the groin as the result of 
service.  The Board finds that no further duty to assist is 
required in regard to this issue and that the evidence is not 
so evenly balanced that there is doubt as to any material 
issue.  38 U.S.C.A. § 5107.

2. Increased Ratings

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (2000) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected bilateral hearing loss and right calf scar, and has 
found nothing in the historical record that would lead to a 
conclusion that the current evidence of record is inadequate 
for rating purposes.  In addition, it is the judgment of the 
Board that this case presents no evidentiary considerations 
that would warrant an exposition of the remote clinical 
histories and findings pertaining to the disabilities at 
issue.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (2000).  The Board attempts to determine 
the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2000).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2000).  

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found, i.e., "staged" ratings.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).

a) Compensable Evaluation for Right Calf Scar

The veteran's right posterior calf scar is evaluated as 
noncompensable under Diagnostic Code 7805.  38 C.F.R. § 
4.118, Diagnostic Code 7805.  Scars may be evaluated on the 
basis of any related limitation of function of the body part 
that they affect.  Id.  That is, if the scar is adherent to 
underlying tissue, then the evaluation is based on the 
functional impairment of the body part affected under the 
pertinent diagnostic code.  Where, however, the scar is 
superficial and is poorly nourished with repeated ulceration, 
or is tender and painful on objective demonstration, a 
separate 10 percent evaluation may be warranted.  38 C.F.R. § 
4.118, Diagnostic Codes 7803, 7804 (2000).

However, a longitudinal review of the evidence suggests that 
the veteran's right posterior calf scar in this case is not 
tender, ulcerated or malnourished.  Rather, the current 
medical record shows that, when examined by VA in October 
1991, he had a laceration, measuring two and a quarter inches 
on the posterior aspect of the calf, approximately one-
quarter of an inch wide.  The VA examiner said it was dark 
and macular in appearance, not raised or depressed and 
nontender to palpation and the doctor opined that it was 
likely to change to a more normal whitish color over time.  
Moreover, according to a June 1992 VA outpatient record 
entry, the veteran had a well-healed scar on the mid 
posterior calf with no sensory defect.  Heel rise was 5/5 and 
toe rise 3/5.  Further, the VA examiner found no objective 
weakness and there was no report of tenderness or pain.  

The veteran has subjectively complained of intermittent leg 
pain associated with his calf scar, however the objective 
evidence of record simply does not support his assertions.  
Further, the right posterior calf scar does not appear to be 
adherent and result in limitation of function of the part 
affected.  38 C.F.R. § 4.118, Diagnostic Code 7805.  See 
Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997) (A separate 
rating for pain is not required, but the impact of pain must 
be considered in making a rating determination.)  The 
preponderance of the evidence is against the veteran's claim 
for an initial compensable rating for his right posterior 
calf scar for any period of his claim.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. § 4.118, Diagnostic Code 7805.  The evidence 
is not so evenly balanced as to allow for the application of 
reasonable doubt.  38 U.S.C.A. § 5107(b).

b) Compensable Evaluation for Bilateral Hearing Loss

The veteran's statements regarding the effect that the 
service-connected bilateral hearing loss has had on his life 
have been noted.  In evaluating service-connected hearing 
impairment, however, disability ratings are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992). 

Effective June 10, 1999, certain regulatory changes were made 
to the criteria for evaluating audiological disabilities.  
See 64 Fed. Reg. 25202-25210 (1999) codified at 38 C.F.R. 
§§ 4.85-4.87 (2000).  Generally, when the laws or regulations 
change while a case is pending, the version most favorable to 
the claimant applies, absent congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 312-13 (1991).  
But see Rhodan v. West, 12 Vet. App. 55, 57 (1998).

The Board observes that summary information accompanying the 
regulatory changes to the rating criteria for evaluating 
audiological disabilities specifically indicates that, except 
for certain "unusual patterns of hearing impairment", the 
regulatory changes do not constitute liberalizing provisions.  
38 C.F.R. § 4.86.  The "unusual patterns of hearing 
impairment" include cases where the pure tone thresholds at 
each of the four specified frequencies (1,000, 2,000, 3,000 
and 4,000 Hertz) is 55 decibels or more, or where the pure 
tone thresholds are 30 decibels or less at 1,000 Hertz and 70 
decibels or more at 2,000 Hertz.  The evidence of record 
indicates that the veteran's bilateral hearing loss pattern 
does not fit the requirements of an unusual pattern of 
hearing impairment and the Board finds that its action on the 
veteran's claim at this time will not result in any prejudice 
to him even though the agency of original jurisdiction (here 
the RO & IC) had not yet had an opportunity to apply these 
regulatory changes to the veteran's claim.  See generally 
Bernard v. Brown, 4 Vet. App.  384 (1994).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry testing 
in the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz per 
second.  The rating schedule establishes eleven different 
auditory acuity levels designated from Level I for 
essentially normal auditory acuity to Level XI for profound 
deafness.  38 C.F.R. §§ 4.85, 4.87, Diagnostic Codes 6100-
6110 (effective prior to June 10, 1999) and 38 C.F.R. 
§§ 4.85, 4.87, Diagnostic Code 6100 (effective June 10, 
1999).  In situations where service connection has been 
granted for defective hearing involving one ear, and the 
veteran does not have total deafness in both ears, a maximum 
10 percent evaluation is assignable where hearing in the 
service-connected ear is at level X or XI.  See 38 C.F.R. §§ 
3.383, 3.385, 4.85, 4.87, 4.87, Table VII, Diagnostic Codes 
6100, 6101 (prior to June 10, 1999) and 38 C.F.R. §§ 4.85-
4.87, Diagnostic Code 6100 (effective June 10, 1999).

In reaching its determination, the Board observes that the 
changes between the schedular criteria effective prior to 
June 10, 1999 and the revised criteria, effective June 10, 
1999, are relatively minor and the Board does not find that 
its application of both sets of criteria in this decision 
will result in prejudice to the veteran even though the RO & 
IC had not evaluated the veteran's disability under the new 
criteria.  See generally Bernard v. Brown, 4 Vet. App. 384 
(1994).  In this case, both the old and new regulations would 
yield the assignment of a noncompensable disability rating 
for the service-connected bilateral hearing loss by means of 
a mechanical application of the Rating Schedule to the 
numeric designations assigned after audiometric evaluation.  
Id. 

According to the January 1992 VA audiogram findings, there 
was a pure tone average of 30 decibels with a speech 
recognition ability of 96 percent in the veteran's left ear 
and 22 decibels with a speech recognition ability of 96 
percent in his right ear.  Such findings correspond to Level 
I hearing in the veteran's service-connected left ear and 
Level I hearing in his service connected right ear and are 
commensurate with a noncompensable evaluation.  38 C.F.R. § 
6100 (2000).

The June 1997 audiogram from the veteran's employer revealed 
a pure tone average of 30 decibels in the veteran's left ear 
and 27 decibels in his right ear. 

The December 1998 VA audiogram findings showed a pure tone 
average of 35 with a speech recognition ability of 100 
percent in the veteran's left ear and 32 decibels with a 
speech recognition ability of 100 percent in his right ear.  
Such findings correspond to Level I hearing in the veteran's 
service-connected left and right ears and are commensurate 
with a noncompensable evaluation.  Id.

Based upon this evidence, a compensable rating is not 
warranted under the rating criteria in effect prior to and 
after June 10, 1999.  See Table VII, 38 C.F.R. § 4.85, prior 
to June 10, 1999 and 38 C.F.R. §§ 4.85-4.87, effective June 
10, 1999.

In reaching its determination, the Board observes that the 
changes between the schedular criteria effective prior to 
June 10, 1999 and the revised criteria, effective June 10, 
1999, are relatively minor.  In this case, both the old and 
new regulations would yield the assignment of a 
noncompensable disability rating for bilateral hearing loss 
by means of a mechanical application of the Rating Schedule 
to the numeric designations assigned after the audiometric 
evaluation.

The preponderance of the evidence is against the claim for an 
initial compensable rating for bilateral hearing loss for any 
period of his appeal.  Moreover, the evidence is not so 
evenly balanced as to allow for the application of reasonable 
doubt.  38 U.S.C.A. § 5107(b).

II. Restoration of 10 Percent Evaluation for Right Wrist 
Disability

According to an October 1991 VA radiographic report of the 
veteran's right wrist, there was no evidence of a fracture of 
the bones in his hand or wrist.  A VA outpatient record dated 
the same day shows that the veteran was referred for an 
orthopedic/hand consultation for a bone scan for a possible 
AVN (avascular necrosis) lunate from wrist trauma.

According to an October 1991 VA orthopedic examination 
report, the veteran gave a history of crushing his right hand 
in service during Operation Desert Storm.  He reported severe 
pain in the dorsum of his right wrist.  On examination, he 
had extremely limited right hand mobility and was unable to 
reach into his pocket.  There was swelling on the dorsum of 
his right wrist over the carpal bones.  Wrist dorsiflexion 
was to 20 degrees and palmar flexion to 30 degrees.  Ulnar 
deviation was to 10 degrees and radial deviation to 0 
degrees.  Neurological examination was intact.  X-rays of the 
veteran's right wrist showed an area of sclerosis and cyst 
formation in the lunate bone, consistent with a fracture 
and/or avascular situation.  The diagnosis was probable 
avascular necrosis of the lunate, right wrist.  

A November 1991 rating action granted service connection for 
status post right wrist fracture and awarded a 10 percent 
disability evaluation, effective from May 1991.

The December 1991 VA examination report reflects the 
veteran's complaint of right hand pain in the metacarpal area 
on flexing his fingers.

A June 1994 VA orthopedic examination report reflects the 
veteran's history of right hand crush injury in service that 
did not receive medical attention until several months later 
when he had severe pain the dorsum of the right hand and 
wrist.  According to the examination report, while the range 
of motion of the wrist and hand improved dramatically since 
the initially injury, the veteran continued to have chronic 
aching pain in the region of the dorsum of the right hand, 
most prominently in the region over the fifth metacarpal 
bone.  The examiner noted the findings of the 1991 VA 
examination report, set forth above and that the veteran 
continued to have chronic discomfort in the region of the 
dorsum of the right hand without further swelling, and that 
the veteran said the range of motion of the wrist was 
essentially normal.  

Findings on examination of the right wrist revealed no 
evidence of swelling in the region of the wrist or dorsum of 
the hand with a questionable slight prominence of the right 
fifth metacarpal bone dorsally with minimal subjective 
discomfort with deep palpation over that bone.  Range of 
motion of the wrist was dorsiflexion slightly limited at 
approximately 30 degrees with palmar flexion slightly limited 
at approximately 40 degrees.  Ulnar and radial deviation 
appeared normal without discomfort and range of motion of the 
metacarpophalangeal and IP (interphalangeal) joints appeared 
normal and intact without discomfort.  The VA examiner opined 
that the veteran suffered a right wrist injury in service 
that may have been a mild fracture.  Further, while the 
earlier VA examiner's opinion was of a probable abnormality 
of the lunate bone with possible sclerosis and cyst 
formation, the official radiographic reading was of a normal 
film and the VA physician's current reading was probably more 
in agreement with the radiology interpretation.  
Additionally, given that the range of motion of the wrist 
appeared to be markedly improved since the last visit, the 
doctor's suspicion of underlying avascular necrosis was much 
lower.  In light of the veteran's improved range of wrist 
motion, x-rays were not repeated.  Furthermore, the VA 
examiner said that the veteran continued to have minimal 
limitation of range of wrist motion.  According to the VA 
examination report, the veteran's major complaint was not 
limitation of motion, but rather his continued mild 
subjective chronic discomfort.

On the basis of the above, a July 1994 RO decision proposed 
to reduce the 10 percent evaluation assigned for the 
veteran's right wrist disability.  In a July 1994 letter, the 
RO advised the veteran of the proposed reduction and that he 
had 60 days within which to submit evidence to show that the 
proposed action should not be taken.  A September 1994 RO 
decision reduced the evaluation for the veteran's service-
connected right wrist disability from 10 percent to 
noncompensable.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  The functional loss may be due to pain that is 
supported by adequate pathology and evidence by visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40 (2000).  The factors of disability affecting joints are 
reduction of normal excursion of movements in different 
planes, weakened movement, excess fatigability, swelling, and 
pain on movement.  38 C.F.R. § 4.45 (2000).  When a 
diagnostic code provides for compensation based solely on 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 must be considered, and examinations upon which 
evaluations are based must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The veteran's service-connected right wrist disability has 
been rated under the provisions of 38 C.F.R. 4.71a, 
Diagnostic Code 5215, that is a rating for limitation of 
motion of the wrist.  See 38 C.F.R. § 4.71a. Diagnostic Code 
5215.  The veteran is right-handed.  Limitation of motion of 
either wrist warrants a 10 percent rating when dorsiflexion 
is less than 15 degrees or when palmar flexion is limited in 
line with the forearm.  38 C.F.R. § 4.71a, Diagnostic Code 
5215.  When these requirements are not shown, a 0 percent 
rating is assigned.  38 C.F.R. § 4.31 (2000).

There is no question that a disability may be reduced; 
however, the circumstances under which rating reductions can 
occur are specifically limited and carefully circumscribed by 
regulations promulgated by the Secretary.  Dofflemyer v. 
Derwinski, 2 Vet. App. 277, 280 (1992).  The United States 
Court of Appeals for Veterans Claims (court) in Brown v. 
Brown, 5 Vet. App. 413 (1993), interpreted the provisions of 
38 C.F.R. § 4.13 to require that in any rating reduction case 
it must be ascertained, based upon a review of the entire 
recorded history of the condition, whether the evidence 
reflects an actual change in the disability and whether the 
examination reports reflecting such change are based upon 
thorough examinations. Moreover, 38 C.F.R. §§ 4.2 and 4.10 
provide that in any rating reduction case, not only must it 
be determined that an improvement in an disability has 
actually occurred, but also that improvement in a disability 
actually reflects improvement in the veteran's ability to 
function under the ordinary conditions of life and work.  The 
burden of proof is on VA to establish that a reduction is 
warranted by a preponderance of the evidence.  Kitchens v. 
Brown, 7 Vet. App. 320 (1995).

At the time of the September 1994 reduction from 10 percent 
to noncompensable, the recent evidence of record consisted of 
the June 1994 VA orthopedic examination report.  It was 
incumbent on VA to demonstrate improvement prior to the 
rating reduction.  After the fact justification of a past 
error cannot make right that which was already wrong.  
Bentley v. Derwinski, 1 Vet. App. 28, 31 (1990).  The 1994 VA 
examination report reflects that the veteran continued to 
report similar symptoms as he had expressed at the time of 
the October and December 1991 VA examinations.  No more than 
slight limitation of motion of the right wrist was shown.  
This would warrant a noncompensable rating under Diagnostic 
Code 5215.  However, the veteran also reported continued 
chronic aching pain in the region of the dorsum of the right 
hand, most prominently in the region over the fifth 
metacarpal bone that produced pain/discomfort and social and 
industrial impairment.  

With consideration that the June 1994 VA orthopedic 
examination report continued to characterize the veteran's 
right wrist disability as including chronic aching pain in 
the region of the dorsum of the right hand and with the 
veteran's continued reports of symptoms similar to those 
described prior to the decision granting him the 10 percent 
evaluation, and with any reasonable doubt resolved in his 
favor, the Board concludes that a preponderance of the 
evidence does not reflect improvement of his right wrist 
disability to support a rating reduction.  While recent VA 
examination findings were normal, the veteran continued to 
complain of right wrist pain and the overall disability more 
nearly approximates the 10 percent disability rating which 
had been assigned.  As such, with reasonable doubt resolved 
in the veteran's favor, the Board concludes that the overall 
right wrist disability picture does not show improvement in 
the ability to function under the ordinary conditions of life 
and work.  Brown v. Brown, 5 Vet. App. at 413.  Hence, 
restoration of the 10 percent rating is warranted.


ORDER

Service connection for a fungal infection of the groin is 
denied.

An initial compensable evaluation for a right posterior calf 
scar is denied.

An initial compensable evaluation for bilateral hearing loss 
is denied.

Restoration of the 10 percent evaluation for right wrist 
disability is granted, subject to the laws and regulations 
governing the payment of monetary benefits. 



REMAND

As noted above, during the pendency of the veteran's appeal, 
but after the case was forwarded to the Board, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), became effective.  This liberalizing law is 
applicable to the veteran's claims.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  It essentially eliminates 
the requirements that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant of which portion, if any, of 
the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claim. 

The veteran seeks service connection for defective vision.  
He asserts that, when examined for discharge, an examiner 
advised that he had decreased visual acuity.  The April 1991 
redeployment from ODS examination report shows visual acuity 
was 20/20 in the veteran's right eye and 20/50 in his left 
eye.  Post service, a June 1991 VA medical record reveals 
that the veteran was seen in the ambulatory clinic and 
requested an eye examination, that was apparently scheduled 
in November 1991, according to a note on the record.  In 
January 1992, the veteran again requested an eye examination 
and, in a February 1992 written statement, requested that the 
RO reschedule a compensation examination he missed, although 
he did not specify what examination was missed.  According to 
the veteran's March 1992 substantive appeal, he was scheduled 
for a VA eye examination, but canceled the appointment 
because it was scheduled the day of his father's funeral.  At 
his May 1992 personal hearing at the RO, the veteran 
testified that, although he wore driving goggles, exposure to 
sandstorms in service caused an eye disorder, but he was not 
afforded an eye examination.  

The Board believes that before consideration of the veteran's 
claim of entitlement to service connection for defective 
vision, he should be afforded a VA ophthalmologic 
examination.  See Veterans Claims Assistance Act of 2000. As 
part of the scheduling process, the RO should inform the 
veteran of the consequences of his failure to report for the 
examination.  The RO should advise the veteran that if he 
fails to report for the scheduled examination without good 
cause, the claim will be rated on the evidence of record.  38 
C.F.R. 3.655(a)-(b) (2000).

Further, the veteran also seeks service connection for a 
sleep disorder.  In a June 2000 statement, the veteran's 
representative asserted that the claimed sleep disorder was 
due to an undiagnosed illness.  The law providing for 
presumptive service connection for veterans who served in the 
Southwest Asia Theater of operations during the Persian Gulf 
War was amended to extend the presumptive period to December 
31, 2001.  62 Fed. Reg. 23,138, 23,139 (1997) (interim rule 
promulgated in April 1997), adopted as a final rule without 
change, effective March 6, 1998.  63 Fed. Reg. 11,122, 11,123 
(1998).  This change is now set forth at 38 C.F.R. § 
3.317(a)(1)(i) (2000).  Under the new criteria, a Persian 
Gulf War veteran who served in the Southwest Asia theater of 
operations can be granted service connection for chronic 
disabilities resulting from an undiagnosed illness or 
combination of illnesses manifested by certain listed 
symptoms.  The RO has not yet considered the veteran's claim 
on this basis and the new regulations, pertaining to 38 
C.F.R. § 3.317, have not been addressed by the RO in a 
supplemental statement of the case.  Furthermore, a December 
1998 private sleep study report indicates test results were 
suggestive of idiopathic hypersomnia, however the veteran has 
not been afforded VA examination in conjunction with this 
claim.  As the issue of entitlement to a sleep disorder, 
including as due to an undiagnosed disorder, appears to be 
inextricably intertwined with the issue of entitlement to 
service connection for a sleep disorder, the Board finds that 
this issue must also be remanded to the RO.

In light of these circumstances, and in order to ensure that 
the record is fully developed, this case is REMANDED to the 
RO for the following actions:

1. The RO should afford the veteran the 
opportunity to submit any additional 
evidence in support of his claims for 
entitlement to service connection for 
a sleep disorder, including as due to 
an undiagnosed disorder, and service 
connection for defective vision.  The 
RO should request the veteran to 
provide the names, addresses and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to his 
claims.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain and associate 
with the claims file any records 
identified by the veteran that are not 
already of record.

2. Then, the veteran should be afforded 
VA neurologic, cardiopulmonary and 
ophthalmologic examinations to 
determine the nature and extent of any 
defective vision and sleep disorder 
found to be present.  All indicated 
tests and studies should be performed. 
A detailed medical history relevant to 
the disabilities at issue should be 
obtained.  The date of onset of the 
signs and symptoms of the claimed 
conditions should be noted.  The 
examiner(s) should be requested to 
provide a diagnosis for each claimed 
condition, if possible and, if not 
feasible, the examiner(s) should so 
state and should identify all 
objective indications of chronic 
disability.  The examiner(s) is (are) 
further requested to provide an 
opinion concerning the etiology of any 
sleep disorder or acquired eye 
disability found to be present, to 
include the likelihood that such 
disability had its onset in or is 
otherwise related to the veteran's 
period of active service, including 
exposure to sandstorms or other 
hazards during his service in the 
Persian Gulf.  The rationale for all 
opinions expressed should be provided.  
The claims file should be made 
available for review to the 
examiner(s) prior to the 
examination(s) and the examiner(s) 
is(are) requested to indicate in the 
examination report(s) that such review 
was completed.  The RO should advise 
the veteran that if he fails to report 
for the scheduled examinations without 
good cause, the claims will be rated 
on the evidence of record.  38 C.F.R. 
§ 3.655(a)-(b) (2000).

3. After the development requested has 
been completed, the RO should 
readjudicate the veteran's claims, to 
include consideration of the legal 
criteria included in 38 C.F.R. § 3.317 
(2000).  Any further action to comply 
with the notice and duty to assist 
provisions of the Veterans Claims 
Assistance Act of 2000 which are 
deemed necessary should be 
accomplished.  If the claims remain 
denied, the veteran and his 
representative should be issued a 
supplemental statement of the case and 
the veteran should be provided an 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinions as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	STEVEN L. COHN
	Veterans Law Judge
	Board of Veterans' Appeals

 



- 24 -


